DETAILED ACTION
	Applicant’s response, filed 9/01/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 10-16 are withdrawn.
Claims 21-25 are canceled.
Claims 1-4, 6, and 17 are amended.
Claims 26-27 are newly added.
Claims 1-9, 17-20, and 26-27 are rejected.

Drawings
The replacement drawing sheets submitted 9/01/2022 are accepted.

Specification
The amendments to the Specification submitted 9/01/2022 are accepted.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 17-20, and 26-27 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more judicial exceptions (JEs) without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
MPEP 2106 organizes JE analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below.  MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a computer implemented method and a system, i.e., processes, machines, or manufactures within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite JEs in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps directed to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1 and 17: obtaining/obtain baseline variant frequencies at the designated position within one or more baseline genomic sequences, wherein the baseline variant frequencies represent relative frequencies of a variant at a particular position along one or more baseline genomic sequences in a population, wherein the population corresponds to the number of reads and/or samples obtained from the one or more baseline genomic sequences from a population of normal individuals; obtaining/obtain a sample variant frequency at the designated position for the genomic sequence of interest, wherein the sample variant frequency represents a relative frequency of a variant at the particular position along the genomic sequence of interest in a population, wherein the population corresponds to the number of reads and/or samples obtained for the genomic sequence of interest from an individual; obtaining/obtaint a quality score by analyzing the baseline and sample variant frequencies at the designated position; and validating/validate the potential variant call for the genomic sequence of interest based on the quality score, wherein the validating comprises comparing the quality score to a threshold.	
Dependent claim 8: determining the baseline variant frequencies for the reference reads at the designated positions.
Dependent claims 2-7, 9, and 18-20 recite further steps that limit the judicial exceptions in independent claims 1 and 17 and, as such, also are directed to those abstract ideas. Claims 2-4 and 18-19 further limit how the baseline and sample variant frequencies are analyzed; claims 5, 7, and 20 further limit the baseline variant frequencies; claim 6 further limits the validating step; and claim 9 further limits determining the baseline variant frequencies.
The abstract ideas recited in the claims are evaluated under a Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually validate potential variant calls based on quality scores of baseline and sample variant frequencies. Without further detail as to the methodology involved in “obtaining”, “analyzing”, “validating”, and “determining”, under the BRI, one may simply, for example, use pen and paper to obtain baseline and sample variant frequencies and analyze those frequencies to obtain a quality score and validate the potential variant call. Several of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, e.g. "analyzing... to obtain a quality score" (claim 1), as supported in the Specification at [86-88] and [96].
Therefore, claims 1 and 17 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite JEs, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the JEs into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the JEs is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the JEs, then the claim is said not to clearly integrate the JEs into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: receiving a sample containing polynucleotides; preparing the sample containing polynucleotides for sequencing to generate a sample read; receiving sequencing data including the sample read that has a corresponding sequence of nucleotides along a genomic sequence of interest; receiving an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest.
Claim 8: receiving sequencing data that includes a plurality of reference reads of a sequence of nucleotides along the baseline genomic sequence, and determining the baseline variant frequencies for the reference reads at the designated positions.
Claim 17: sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest; receive an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest.
Claim 26 further limits the sample containing polynucleotides. Claim 27 further limits preparing the sample.
Independent claim 1 includes a computer implemented method under control of one or more processors executing program instructions. Independent claim 17 includes a system comprising memory storing program instructions and one or more processors.

Considerations under Step 2A, Prong Two
The Specification discloses aspects of embodiments in connection with utilizing information from the foregoing processes and information from raw fragments to improve variant calling sensitivity and specificity at [106] and [120], but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or clearly comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 

Conclusions regarding integration under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as receiving samples, preparing samples to generate sample reads, and receiving sequencing data and an indication of a variant call, perform functions of collecting the data needed to carry out the JEs. Data gathering does not impose any meaningful limitation on the JEs, or on how JEs are performed. Data gathering steps are not sufficient to integrate the JEs into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a computer implemented method… under control of one or more processors executing program instructions” and “a system… comprising: memory storing program instructions…; one or more processors” do not describe any specific computational steps by which the “computer parts” perform or carry out the JEs, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the JEs. Hence, these are mere instructions to apply the JEs using a computer, and therefore the claim does not integrate that JEs into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Liu (US 2015/0324519, IDS Reference) discloses that receiving samples, preparing blood samples to generate targeted sample reads to see if there is any cancer-related mutation (i.e., STR or SNP), and receiving sequencing data and an indication of a variant call is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: ([0015]; [0045]; [0051-0060]; FIG. 1, block 160 and [58-59]; and FIG. 4, block 410 and [95]). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and 17, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Liu (US 2015/0324519, IDS Reference) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: [8]; [10]; [12]; and [149-159]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [129-130]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the JEs (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Response to Applicant Arguments
1.	Applicant submits that the method for validating variant calls in claim 1 is not an abstract idea because it is not a mathematical concept, a method of organizing human activity, or a mental process. Applicant points to the Federal Register Notice, Vol. 84, No. 4, Jan. 7, 2019, p. 50-57 to support their arguments.
It is respectfully submitted that this is not persuasive, as outlined in the above rejection.  Specifically, following the framework set forth in MPEP 2106.04, the instant claims have been  correctly categorized as abstract ideas.  Further evidence is provided below. 
2.	Applicant submits that a claim must include mathematical relationships, formulas, equations, or calculations to be a mathematical concept. Applicant submits that a claim does not recite a mathematical concept if it is only based on or involves a mathematical concept (see Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017)). Applicant submits that therefore, the claims do not recite a mathematical concept.
It is respectfully submitted that this is not persuasive. The courts determined in Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) that claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite “the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame”, and were therefore found to be merely based on or involve a mathematical concept, i.e., the additional elements of the claims integrated the recited judicial exceptions into an abstract idea. MPEP 2106.04(a)(2) also notes that a mathematical concept need not be expressed in mathematical symbols, because “[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula”.  A review of the instant Specification provides support for obtaining variant frequencies and quality scores using mathematical techniques as the only embodiments at [00086-00087]. Therefore, the claimed calculations are not merely only based on or involve a mathematical concept, and, as such, recite a judicial exception at Step 2A, Prong One.
3.	Applicant submits that the claims do not recite an abstract idea because the amended claims include the steps of “receiving a sample containing polynucleotides” and “preparing
the sample containing polynucleotides for sequencing to generate a sample read”, which are physical steps for validating variant calls. 
It is respectfully submitted that this is not persuasive. As set forth in the above 35 USC 101 rejection and reiterated here, the steps of “receiving” and “preparing” are considered to be additional elements that are data gathering steps. Data gathering are not sufficient to integrate the judicial exceptions into a practical application (MPEP 2106.05(g)). MPEP 2106.05(I)(A) notes that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B because mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility. MPEP 2106.05(I)(A) provides an example of the steps of DNA amplification and analysis that did not provide sufficient inventive concept to render a claim patent eligible. 
4.	Applicant submits that the claims do not recite an abstract idea because the recited features of “receiving sequencing data”, “receiving an indication of a potential variant
call”, “obtaining baseline variant frequencies”, “obtaining a sample variant frequency”,
“obtaining a quality score”, and “validating the potential variant call” are executed under control of processors and cannot be performed mentally. Applicant submits that the human mind is not equipped to perform such complex steps on large numbers of reads (e.g., at least 1000 reads).
	It is respectfully submitted that this is not persuasive. First, Applicant has offered no evidence as to the statement that a human mind cannot perform the recited steps as claimed. Second, it is maintained that the steps, as claimed herein, can be performed mathematically/mentally by a human. For example, one could obtain variant frequencies from any reasonable number of reads, from 2 to 100’s, either mentally, or with the aid of pen and paper. There is no limit to the number of reads recited to support obtaining baseline or sample variant frequencies to preclude such an interpretation. It is suggested that if Applicant intends large datasets to be analyzed, then such amendments should be made so that the interpretation of mentally/mathematically performing said steps would not be reasonably possible. In which case, said claim steps could be interpreted to not include abstract ideas and may be considered integrated, additional elements, although claims reciting large numbers are not automatically patent eligible as a computer can still be operational as a tool to analyze the data. An abstract idea performed with the aid of a pen and paper or a tool remains an abstract idea. Applicant is kindly reminded that amendments to the claims should be fully supported by the Specification as originally filed. 
5.	Applicant submits that the method for validating variant calls in integrated into a practical application of providing a method capable of confirming a variant call based on a baseline and sample variant frequencies, allowing for efficient and simultaneous interrogation of multiple types of nucleic acid variants in a single sample.
	It is respectfully submitted that this is not persuasive. Applicant alleges that “confirming a variant call based on a baseline and sample variant frequencies” represents a “practical application”. However, steps directed to “obtaining” and “validating” that provide the supposed improvement in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the step of “receiving a sample containing polynucleotides”, “preparing the sample containing polynucleotides for sequencing to generate a sample read”, “receiving sequencing data”, and “receiving an indication of a potential variant call”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.
6.	Applicant submits that the current claims recite a new combination of steps that are patent eligible because they are not directed to a judicially recognized exception.
It is respectfully submitted that this is not persuasive. Applicant has not elaborated on how the combination of steps is new, and it is therefore not possible to refute or agree with this statement. As set forth in the above 35 USC 101 rejection and reiterated here, the analysis of the claims properly considers: 1. whether the claim falls within a statutory category; 2A, Prong One. whether the claims recite judicial exceptions; 2A, Prong Two. whether the claims recite judicial exceptions, and if so, whether they integrate the judicial exceptions into a practical application; and 2B. whether the additional elements amount to significantly more than the judicial exception. 
7.	Applicant submits that at Step 2B, the recited steps add significantly more than the judicial exception. Applicant points to several examples of how claims can provide an inventive concept and are found to be patent eligible. Applicant submits that the Office Action failed to establish that any of the recited features of the claims are well-understood, routine, or conventional.
	It is respectfully submitted that this is not persuasive. MPEP 2106.05 states that, at Step 2B, the additional elements are evaluated to determine whether they amount to an inventive concept. Both the above 35 USC 101 rejection and the rejection from the previous Office Action evaluate whether the additional elements are routine, well-understood and conventional. Receiving samples, preparing sample to generate sample reads, receiving sequencing data, and receiving variant calls have been evidenced above as being routine, well-understood and conventional in the art.  As such, the arguments are not persuasive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 17-18, 20, and 26-27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Liu (US 2015/0324519, 5/9/2019 IDS Reference). The instant rejection is newly stated and is necessitated by claim amendment.
With regard to the instant claimed elements taught in the prior art, teachings from Liu are described in italics, after each claimed step for claims 1 and 17. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Liu discloses accurate variant calling methods for low frequency variants (abstract). 

Claim 1 discloses a computer implemented method for validating variant calls, the method comprising (Liu teaches calculating a confidence level that a specific variant at a specific location is a true positive (abstract); Liu teaches a computer-implemented method [8]):
receiving a sample containing polynucleotides (Liu teaches receiving samples containing polynucleotides to be sequenced and diagnosed [51]);
preparing the sample containing polynucleotides for sequencing to generate a sample read (Liu teaches isolating and preparing nucleic acids from biological samples prior to sequencing [51-56]; Liu teaches sequencing the DNA segments [58-60]; and
under control of one or more processors executing program instructions for (Liu teaches a central processor controlling the execution of instructions [150]), 
receiving sequencing data including the sample read that has a corresponding sequence of nucleotides along a genomic sequence of interest (Liu teaches receiving samples containing polynucleotides and cells that contain a genome encoded in chromosomes (FIG. 1, block 110 and [51]) and sequencing the extracted DNA (FIG. 1, block 160 and [58-59]; FIG. 4, block 410 and [95]));
receiving an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest (Liu teaches aligning sequencing reads to a target region of a reference sequence to determine the number of variations between the sequence reads and the reference sequence (FIG. 1, block 170 and [61-62]; FIG. 4, blocks 420-430 and [96-97]);
obtaining baseline variant frequencies at the designated position within one or more baseline genomic sequences, wherein the baseline variant frequencies represent relative frequencies of a variant at a particular position along one or more baseline genomic sequences in a population, wherein the population corresponds to the number of reads and/or samples obtained from the one or more baseline genomic sequences from a population of normal individuals (Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency for each sample (FIG. 4, block 460 and [100]; Liu also teaches a method of comparing test samples with one or more reference samples (i.e., a population) for detecting a specific variant at a specific location, where the count data for the test sample and the reference sample can be used for determining whether the variant frequency of the test sample is significantly larger than the variant frequency of the reference sample at the same location [116]; Liu teaches calculating the proportions (i.e., relative frequency) of the count of the specific variant at a specific location in the reference sample and the depth of the sequence reads for the reference sample [118]; Liu teaches methods for setting the reference counts for a specific variant at a specific location in a sequencing run of multiple samples to select reference samples for detecting a specific variant at a specific location [123-133]; Liu teaches that a reference sample can be from a cancer-free individual (i.e., a normal individual) [17]);
obtaining a sample variant frequency at the designated position for the genomic sequence of interest, wherein the sample variant frequency represents a relative frequency of a variant at the particular position along the genomic sequence of interest in a population, wherein the population corresponds to the number of reads and/or samples obtained for the genomic sequence of interest from an individual (Liu teaches counting the variant alleles and the read count of a same variant class at a specific sequence location on the aligned sequence reads of a test sample (FIG. 4, block 430 and [97]) and determining the variant frequency in the test sample (FIG. 4, block 440 and [98]; Liu also teaches calculating the proportions (i.e., relative frequency) of the count of a specific variant at a specific location in the test sample and the depth of the sequence reads for test sample (i.e., the number of reads obtained for the genomic sequence of interest from an individual) [118]);
obtaining a quality score by analyzing the baseline and sample variant frequencies at the designated position (Liu teaches determining a probability value corresponding to the variant frequency for variants of the same class at the specific location in the test sample compared to the variant frequencies of the other samples, where the probability value may be an actual probability, an accumulative distribution, or a quality score (FIG. 4, block 470 and [101]; Liu also teaches performing a chi-squared tests on the proportions of the test and reference samples at a specific location [113-119]); and
validating the potential variant call for the genomic sequence of interest based on the quality score, wherein the validating comprises comparing the quality score to a threshold (Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (FIG. 4, block 480 and [102]; Liu also teaches calculating a one-sided variant calling error probability p-value from the chi-squared statistic [119], which is then used to calculate a quality score for the locus [0122]).

Regarding claim 2, Liu teaches the method of claim 1 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101].

Regarding claim 5, Liu teaches the method of claim 1 as described above. Liu teaches comparing a first variant frequency at one location of a sample to one or more second variant frequencies measured from other samples, where the second variant frequency (i.e., baseline variant frequencies) can correspond to an expected value for sequencing errors for a sequencing run (i.e., background noise) [4]. Liu teaches that the variant frequency of the additional samples is noise [106].

Regarding claim 6, Liu teaches the method of claim 1 as described above. Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (i.e., valid) [102]. Liu teaches a quality score threshold of QLOC ≥ 18 as a good decision point for calling specific variants (i.e., quality score exceeds the threshold) (FIG. 9, [135]; FIG. 10, [136]).

Regarding claim 7, Liu teaches the method of claim 1 as described above. Liu teaches determining the variant frequency for variants of the same variant class for each sample in an example of 3 samples (i.e., multiple baseline genomic sequences) [100]. Liu teaches calculating a plurality of variant classes, each variant class corresponding to a different type of variant (i.e., more than one type of allele) [157].

Regarding claim 8, Liu teaches the method of claim 1 as described above. Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations (i.e., the designated positions) for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency (i.e., baseline variant frequencies) for each sample (FIG. 4, block 460 and [100]).

Regarding claim 9, Liu teaches the method of claim 8 as described above. Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations (i.e., the designated positions) for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency (i.e., baseline variant frequencies) for each sample (FIG. 4, block 460 and [100]). It is considered that Liu fairly teaches the limitations of the claim regarding a base pair window in the scenario where the window is one base pair long, as is supported in the Specification at [94]. 

Claim 17 discloses a system for validating variant calls, the system comprising (Liu teaches calculating a confidence level that a specific variant at a specific location is a true positive (abstract); Liu teaches a computer-implemented method performed at a computer system [8]):
memory storing program instructions and sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest (Liu teaches system memory for storing instructions or other information [150]; Liu teaches receiving samples containing polynucleotides and cells that contain a genome encoded in chromosomes (FIG. 1, block 110 and [51]) and sequencing the extracted DNA (FIG. 1, block 160 and [58-59]; FIG. 4, block 410 and [95]));
one or more processors that, when executing the program instructions (Liu teaches a central processor controlling the execution of instructions [150]):
receive an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest (Liu teaches aligning sequencing reads to a target region of a reference sequence to determine the number of variations between the sequence reads and the reference sequence (FIG. 1, block 170 and [61-62]; FIG. 4, blocks 420-430 and [96-97]);
obtain baseline variant frequencies at the designated position within one or more baseline genomic sequences, wherein the baseline variant frequencies represent relative frequencies of a variant at a particular position along one or more baseline genomic sequences in a population, wherein the population corresponds to the number of reads and/or samples obtained from the one or more baseline genomic sequences from a population of normal individuals (Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency for each sample (FIG. 4, block 460 and [100]; Liu also teaches a method of comparing test samples with one or more reference samples (i.e., a population) for detecting a specific variant at a specific location, where the count data for the test sample and the reference sample can be used for determining whether the variant frequency of the test sample is significantly larger than the variant frequency of the reference sample at the same location [116]; Liu teaches calculating the proportions (i.e., relative frequency) of the count of the specific variant at a specific location in the reference sample and the depth of the sequence reads for the reference sample [118]; Liu teaches methods for setting the reference counts for a specific variant at a specific location in a sequencing run of multiple samples to select reference samples for detecting a specific variant at a specific location [123-133]; Liu teaches that a reference sample can be from a cancer-free individual (i.e., a normal individual) [17]); 
obtain a sample variant frequency at the designated position for the genomic sequence of interest, wherein the sample variant frequency represents a relative frequency of a variant at the particular position along the genomic sequence of interest in a population, wherein the population corresponds to the number of reads and/or samples obtained for the genomic sequence of interest from an individual (Liu teaches counting the variant alleles and the read count of a same variant class at a specific sequence location on the aligned sequence reads of a test sample (FIG. 4, block 430 and [97]) and determining the variant frequency in the test sample (FIG. 4, block 440 and [98]; Liu also teaches calculating the proportions (i.e., relative frequency) of the count of a specific variant at a specific location in the test sample and the depth of the sequence reads for test sample (i.e., the number of reads obtained for the genomic sequence of interest from an individual) [118]);
obtain a quality score by analyzing the baseline and sample variant frequencies at the designated position (Liu teaches determining a probability value corresponding to the variant frequency for variants of the same class at the specific location in the test sample compared to the variant frequencies of the other samples, where the probability value may be an actual probability, an accumulative distribution, or a quality score (FIG. 4, block 470 and [101]; Liu also teaches performing a chi-squared tests on the proportions of the test and reference samples at a specific location [113-119]); and
validate the potential variant call for the genomic sequence of interest based on the quality score, wherein the validating comprises comparing the quality score to a threshold (Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (FIG. 4, block 480 and [102]; Liu also teaches calculating a one-sided variant calling error probability p-value from the chi-squared statistic [119], which is then used to calculate a quality score for the locus [0122]).

Regarding claim 18, Liu teaches the system of claim 17 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101].

Regarding claim 20, Liu teaches the system of claim 17 as described above. Liu teaches comparing a first variant frequency at one location of a sample to one or more second variant frequencies measured from other samples, where the second variant frequency (i.e., baseline variant frequencies) can correspond to an expected value for sequencing errors for a sequencing run (i.e., background noise) [4]. Liu teaches that the variant frequency of the additional samples is noise [106].

Regarding claim 26, Liu teaches the method of claim 1 as described above. Liu teaches that samples include cells, tissues, or blood [15].

Regarding claim 27, Liu teaches the method of claim 1 as described above. Liu teaches a method for determining whether a variant at a location in the test sample is a true positive, or a mutation [6]. Liu teaches that a variant or a mutation refers to a difference between two sequences and may be a change of one base to a different base (i.e., a single nucleotide polymorphism) [19]. Liu teaches that preparing DNA segments for sequencing can include using probes to capture target regions (i.e., predetermined genetic loci) or primers specific for a target region during an amplification process [54 and 55].
Response to Applicant Arguments
Applicant submits that Liu does not teach the amended limitations of independent claims 1 and 17 because Liu teaches making one, combined distribution of variant frequencies for each variant class, and therefore uses a background distribution of variant frequencies that is identical for each position, whereas the amended limitations recite position-specific baseline variant frequencies.
It is respectfully submitted that this is not persuasive. While the paragraphs pointed to in Liu ([0100] and [0101]) teach methods for making one, combined distribution of variant frequencies for each variant class, Liu also teaches methods for variant calling for specific variant at a specific location using a comparison with one or more reference samples [113-133] as described in the above rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 17 as described in the above 102 rejection, in view of Yandell et al. (EP2614161B1, as cited on the previous form 892 Notice of References Cited). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
Regarding claim 3, Liu teaches the method of claim 1 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101]. Liu does not teach indexing the sample variant frequency with respect to a distribution of the baseline variant frequencies.
However, the prior art to Yandell discloses a method for identifying disease-causing genetic variants [4]. Yandell teaches using tools like GATK or SamTools for identifying variants, where SamTools provides various utilities for manipulating alignments in the SAM format, including sorting, merging, indexing and generating alignments in a per-position format [53]. 

Regarding claim 19, Liu teaches the system of claim 17 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101]. Liu does not teach indexing the sample variant frequency with respect to a distribution of the baseline variant frequencies.
However, Yandell teaches using tools like GATK or SamTools for identifying variants, where SamTools provides various utilities for manipulating alignments in the SAM format, including sorting, merging, indexing and generating alignments in a per-position format [53].

Regarding claims 3 and 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and Yandell because the methods are in the same field of endeavor. It would have been obvious to use SamTools to perform any of the common bioinformatics techniques as taught by Yandell for data manipulation, including sample indexing, during the process of sample comparison. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.

B.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 as described in the above 102 rejection, in view of Yandell, as applied to claim 3 as described in the above 103 rejection, and in further view of Fay et al. (Statistics Surveys, 2010, 4, p. 1-39, as cited on the previous form 892 Notice of References Cited). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
Regarding claim 4, Liu in view of Yandell teaches the method of claim 3 as described above. Liu teaches using models based on a statistical distribution of logarithmic variant frequency for a variant class because the variant frequencies are not in normal distribution [1014]. Liu does not teach a non-parametric Wilcoxon rank sum test.
However, the prior art to Fay discloses perspectives for using the two-sample t-test versus the Wilcoxon-Mann-Whitney (WMW) test (abstract). Fay teaches using the Wilcoxon rank sum or Mann-Whitney U test (WMW) based, in part, on the normality of the data (p. 9, par. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the statistical analysis used in the methods of Liu in view of Yandell for determining whether variants are true positives with the statistical analysis of Fay because either statistical analysis would be expected to be reasonably successful in identifying true variants. The motivation to use the Wilcoxon rank sum or Mann-Whitney U test (WMW) would have been to get better power by using the WMW procedure for data with distributions with heavy tails or very skewed distributions, as taught by Fay (p. 19, par. 4). Therefore, it would have been obvious to forego the log transformation of the variant frequencies of Liu, which were performed because the transformed variant frequency is closer to normal distribution than the original variant frequency for most noises [106], and instead use the statistical test of Fay, for the predictable result of detecting true variants when comparing test variant frequencies to background variant frequency distributions.

Response to Applicant Arguments
Applicant submits that because Liu, Yandell, and/or Fay do not teach amended claims 1 and 17, the cited references also do not teach dependent claims 3-4 and 19. Applicant submits that Liu does not teach or suggest variant calls using position-specific baseline variant frequencies as recited in the mended claims, and neither do Yandell or Fay. 
It is respectfully submitted that this is not persuasive. As described in the above 35 USC 102 rejection, and in the corresponding Response to Applicant Arguments section, Liu teaches methods for variant calling for specific variant at a specific location using a comparison with one or more reference samples [113-133] as described in the above rejection. Therefore, Liu teaches all of the limitations of claims 1 and 17, and Yandell and Fay remain considered to teach the deficiencies of Liu for dependent claims 3-4 and 19. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                  
/Lori A. Clow/Primary Examiner, Art Unit 1671